Title: Pennsylvania Assembly: Reply to the Governor, 20 August 1755
From: Pennsylvania Assembly
To: 


May it please the Governor,
[August 20, 1755]
We have considered the Governor’s Message of the 16th Instant, with the Extract from Governor Lawrence’s Letter to Governor Phips, in which it is observed, “That if the excellent Laws prohibiting the Transportation of Provisions to Louisburg continue in Force for two Months longer, there is a Probability that the Governor of that Place will be obliged to present the Keys of the Garrison to Mr. Boscawen.” And our Governor is pleased to recommend it to us, to think of some proper Law that may most effectually prevent their being supply’d from this Province: But as an Act passed this House, and received the Governor’s Assent, at our last Sitting, intituled, An Act to continue an Act, intituled, an Act to prevent the Exportation of Provisions, naval or warlike Stores, from this Province to Cape-Breton, or to any other Dominions of the French King, or Places at present in Possession of any of his Subjects, by which the Act continued will be in Force at least ten Months to come, and has been, as far as we know, effectual for the Purposes intended; and as the Governor has not pointed out to us any Defect in that Act, nor has any occur’d to us, we cannot at present think what Law can be made more effectually to prevent that Place being supplied with Provisions, &c. from this Province.
